DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9 and 17 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claim 1, applying step 1, the preamble of independent claims 1, 9 and 17, claim a method, a system, and a product as such the claims fall within the statutory categories.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites: 1. A method for designing a scanning mirror for an optical sensing system, comprising: 
receiving, by a communication interface, a first set of design parameters and a second set of design parameters of the scanning mirror; 
computing a first quality factor associated with slide film damping of the scanning mirror, by at least one processor, based on the first set of design parameters (mathematical concepts - Mathematical Formulas or Equations - MPEP 2106.04(a)(2)(1)(C)(iv-vi); 
computing a second quality factor associated with squeeze film damping of the scanning mirror, by the at least one processor, based on the second set of design parameters using a simulation model (mathematical concepts - Mathematical Formulas or Equations - MPEP 2106.04(a)(2)(1)(C)(iv-vi); 
computing a third quality factor associated with the scanning mirror, by the at least one processor, based on the first quality factor and the second quality factor (mathematical concepts - Mathematical Formulas or Equations - MPEP 2106.04(a)(2)(1)(C)(iv-vi); and 
outputting, by the at least one processor, the third quality factor associated with the scanning mirror.
The limitations “computing a first quality factor …”, “computing a second quality factor …” and “computing a third quality factor…” all recite mathematical computations of quality factors based on certain values. These are all performing mathematical concepts involving equations or solving via calculations of equations. 
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations:
A method for designing a scanning mirror for an optical sensing system, comprising (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)): receiving, by a communication interface, a first set of design parameters and a second set of design parameters of the scanning mirror (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)); outputting, by the at least one processor, the third quality factor associated with the scanning mirror (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to MEMS scanning mirror design with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the MEMS scanning mirror systems. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements “receiving, by a communication interface, a first set of design parameters and a second set of design parameters of the scanning mirror; and outputting, by the at least one processor, the third quality factor associated with the scanning mirror are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are we11 understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
Independent claims 9 and 17 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more. The same conclusion is reached for the dependent claims, see below for detail.
Claims 2, 10 and 18 recite “wherein the simulation model is a computational fluid dynamics (CFD) model.” The claim does not include claim elements that would include a claimed applied practical application as it merely links the mathematical concepts to a well-known routine and conventional mathematical program. Further evidence is presented in Prater, US Patent Application Publication No. 2009/0032706 (see [0188] “The dimension and shape can be optimized for particular combinations of resonant frequency, spring constant and quality factor Q, for example by calculations including formulas available in the literature and/or by computational fluid dynamics and/or experimentation. The quality factor Q depends not only on the viscous damping of the lever but also a "squeeze film" effect as the tip and cantilever come close to the sample surface.”).
Claims 3, 11 and 19 recite “wherein the first set of design parameters comprises at least in part information related to drive comb fingers of the optical sensing system.” This is merely describing the type of data the system is analyzing and links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 4 and 12 recite “wherein the computing the first quality factor associated with the scanning mirror further comprises: computing a first damping coefficient based on the first set of design parameters according to a first formula; computing a first damping ratio based on the first damping coefficient according to a second formula; and computing the first quality factor to be inversely proportional to the first damping ratio.” This is a further recitation of an abstract mathematical equation or formula (mathematical concepts - Mathematical Formulas or Equations- MPEP 2106.04(a)(2)(1)(B)(i-iii)).

Claims 5 and 13 recite “wherein the first damping coefficient comprises a slide-damping coefficient of the scanning mirror, and wherein the first damping ratio includes a slide-damping ratio of the scanning mirror.” This is a further recitation of an abstract mathematical equation or formula (mathematical concepts - Mathematical Formulas or Equations- MPEP 2106.04(a)(2)(1)(B)(i-iii)).
Claims 6 and 20 recite “wherein the computing the second quality factor of the scanning mirror further comprises: generating a parametric model of the scanning mirror and surrounding air, by the at least one processor, based at least in part on the second set of design parameters; and computing modal information using the parametric model.” This is a further recitation of an abstract mathematical equation or formula (mathematical concepts - Mathematical Formulas or Equations- MPEP 2106.04(a)(2)(1)(B)(i-iii)).
Claims 7 and 15 recite “wherein the computing the second quality factor of the scanning mirror further comprises: computing an energy loss over one period based on the modal information using the simulation model; computing a second damping ratio based at least in part on the energy loss computed using the simulation model; and computing the second quality factor to be inversely proportional to the energy loss.” This is a further recitation of an abstract mathematical equation or formula (mathematical concepts - Mathematical Formulas or Equations- MPEP 2106.04(a)(2)(1)(B)(i-iii)).
Claims 8 and 16 recite “wherein the second damping ratio includes a squeeze- damping ratio of the scanning mirror.” This is a further recitation of an abstract mathematical equation or formula (mathematical concepts - Mathematical Formulas or Equations- MPEP 2106.04(a)(2)(1)(B)(i-iii)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over J.O. Dennis, et al., “Modelling and Simulation of the Effect of Air Damping on the Frequency and Quality factor of a CMOS-MEMS Resonator,” Appl. Mathematics & Information Sciences 9, No. 2, 729-737 (2015) in view of Hoang Manh Chu, et al., “Wafer-level vacuum package of two-dimensional micro-scanner,” Microsystem Technologies (2018) 24:2159–2168 (2017) (submitted in IDS 2/28/2022).
1. Dennis discloses A method for designing a scanning mirror for an optical sensing system, comprising: 
receiving, by a communication interface, a first set of design parameters and a second set of design parameters (Dennis, see p. 731 column 1 Section 3.1 Analytical modeling - p. 732 column 1 paragraph 1 describing various design parameters for the MEMS device; p. 733 column 1 Section 3.2 FEA Simulation describing software that is used to design the device and thus receives the necessary data);
computing a first quality factor associated with slide film damping, by at least one processor, based on the first set of design parameters (Dennis, p. 733 column 1 Section 3.3 “Numerical solutions (Matlab) are used to investigate the effect of the squeeze and slide film damping on the resonance frequency and Q of the device. Figure (6) shows the theoretical effect on squeeze film damping of the distance of rotor comb-finger tips and the adjacent stator wall for mode 1, while Figure (7) shows theoretical and simulation results of the effect on slide film damping of comb-finger overlap area between the vertical side walls of the stator and rotor comb-fingers for mode 1 and mode 2 and shows good agreement.”); 
computing a second quality factor associated with squeeze film damping, by the at least one processor, based on the second set of design parameters using a simulation model (Dennis, p. 733 column 1 Section 3.3 “Numerical solutions (Matlab) are used to investigate the effect of the squeeze and slide film damping on the resonance frequency and Q of the device. Figure (6) shows the theoretical effect on squeeze film damping of the distance of rotor comb-finger tips and the adjacent stator wall for mode 1, while Figure (7) shows theoretical and simulation results of the effect on slide film damping of comb-finger overlap area between the vertical side walls of the stator and rotor comb-fingers for mode 1 and mode 2 and shows good agreement.”); 
computing a third quality factor, by the at least one processor, based on the first quality factor and the second quality factor (Dennis, p. 732 column 2 paragraph 2 “The total damping coefficient for mode 1 and mode 2 are expressed as sum of squeeze and slide film damping as given by equation (13) and (14 for the two modes of vibration.” This combined coefficient is the summation of the first and second quality factor and discloses a third quality factor based on the first and second.); and 
outputting, by the at least one processor, the third quality factor (Dennis, p. 732 column 2 paragraph 2 “The total damping coefficient for mode 1 and mode 2 are expressed as sum of squeeze and slide film damping as given by equation (13) and (14) for the two modes of vibration….)” This combined coefficient is the summation of the first and second quality factor and discloses a third quality factor based on the first and second.; p. 735 Fig. 9 illustrating the simulation results of Q.).
Dennis discloses analytical modeling and simulation of MEMS resonators, but does not explicitly disclose that the MEMS resonator is a scanning mirror variant. 
Hoang teaches that designing a MEMS resonator device that is utilized as a scanning mirror (Hoang, p. 2160 Fig. 2 and p. 2161 Fig. 3 illustrating designing the MEMS resonator mirror device). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dennis (directed to analyzing MEMS resonator devices) and Hoang (directed to analyzing MEMS mirror resonator devices) and arrived at determining the types of quality factors as claimed. One of ordinary skill in the art would have been motivated to make such a combination because both slide and squeeze film damping are considerations for design.

3. Modified Dennis teaches the method of claim 1, wherein the first set of design parameters comprises at least in part information related to drive comb fingers of the optical sensing system (Dennis, see Fig. 2 depicting comb fingers; p. 732 column 1 paragraph 2 describing comb-fingers).


Claims 2, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over J.O. Dennis, et al., “Modelling and Simulation of the Effect of Air Damping on the Frequency and Quality factor of a CMOS-MEMS Resonator,” Appl. Mathematics & Information Sciences 9, No. 2, 729-737 (2015) in view of Hoang Manh Chu, et al., “Wafer-level vacuum package of two-dimensional micro-scanner,” Microsystem Technologies (2018) 24:2159–2168 (2017) (submitted in IDS 2/28/2022) and further in view of Prater et al., US Patent Application Publication No. 2009/0032706.
Claim 2. Modified Dennis teaches the method of claim 1. Dennis does not explicitly disclose wherein the simulation model is a computational fluid dynamics (CFD) model.
Prater teaches wherein the simulation model is a computational fluid dynamics (CFD) model (Prater, [0188] “The dimension and shape can be optimized for particular combinations of resonant frequency, spring constant and quality factor Q, for example by calculations including formulas available in the literature and/or by computational fluid dynamics and/or experimentation. The quality factor Q depends not only on the viscous damping of the lever but also a "squeeze film" effect as the tip and cantilever come close to the sample surface.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dennis (directed to analyzing MEMS resonator devices), Hoang (directed to analyzing MEMS mirror resonator devices), and Prater (directed to design and analysis of scanning probes) and arrived at determining the types of quality factors as claimed. One of ordinary skill in the art would have been motivated to make such a combination because computational fluid dynamics is one of several standard analysis techniques associated with squeeze film damping for analysis.

Claim 9. Incorporating the rejections of claim 1, claim 9 is rejected as discussed above for substantially similar rationale. Additionally, while Dennis discloses that the method operates on software, it does not explicitly disclose A design system for an optical sensing system, comprising: at least one processor. 
Prater teaches at least one processor (Prater, [0167] “A workstation may also be provided in the controller 102 and/or in a separate controller or system of connected or stand-alone controllers. The workstation receives the collected data from the controller 102 and manipulates the data obtained during scanning to perform operating such as point selection, curve fitting, and distance determining. The workstation can store the resulting information in memory, use it for additional calculations, display it visually and/or audibly on a suitable monitor, or by printing, and/or transmit it to another computer or device by wire or wirelessly. The memory may comprise any computer readable storage medium, examples including, but not limited to, a hard disk, network storage, a flash drive, or a CD ROM. In one embodiment, the workstation is combined with the computer 102 discussed below in conjunction with FIG. 17.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dennis (directed to analyzing MEMS resonator devices), Hoang (directed to analyzing MEMS mirror resonator devices), and Prater (directed to design and analysis of scanning probes) and arrived at determining the types of quality factors using a computer processor as claimed. One of ordinary skill in the art would have been motivated to make such a combination because computers are more efficient for calculations.

Claim 10 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 11 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 17. Incorporating the rejections of claim 1, claim 17 is rejected as discussed above for substantially similar rationale. Additionally, while Dennis discloses that the method operates on software, it does not explicitly disclose A non-transitory computer-readable medium having stored thereon computer instructions, when executed by at least one processor, configured to perform a design method.
Prater teaches A non-transitory computer-readable medium having stored thereon computer instructions, when executed by at least one processor, configured to perform a design method (Prater, [0167] “A workstation may also be provided in the controller 102 and/or in a separate controller or system of connected or stand-alone controllers. The workstation receives the collected data from the controller 102 and manipulates the data obtained during scanning to perform operating such as point selection, curve fitting, and distance determining. The workstation can store the resulting information in memory, use it for additional calculations, display it visually and/or audibly on a suitable monitor, or by printing, and/or transmit it to another computer or device by wire or wirelessly. The memory may comprise any computer readable storage medium, examples including, but not limited to, a hard disk, network storage, a flash drive, or a CD ROM. In one embodiment, the workstation is combined with the computer 102 discussed below in conjunction with FIG. 17.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dennis (directed to analyzing MEMS resonator devices), Hoang (directed to analyzing MEMS mirror resonator devices), and Prater (directed to design and analysis of scanning probes) and arrived at determining the types of quality factors using a computer readable medium as claimed. One of ordinary skill in the art would have been motivated to make such a combination because computers are more efficient for calculations.

Claim 18 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.


Allowable Subject Matter
Claims 4-8, 12-16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
These references of record taken either together or in combination with the prior art of record fail to disclose or fairly suggest limitations, including:
(Claims 4 and 12): “wherein the computing the first quality factor associated with the scanning mirror further comprises: computing a first damping coefficient based on the first set of design parameters according to a first formula; computing a first damping ratio based on the first damping coefficient according to a second formula; and computing the first quality factor to be inversely proportional to the first damping ratio”;
(Claims 6, 14 and 20): “wherein the computing the second quality factor of the scanning mirror further comprises: generating a parametric model of the scanning mirror and surrounding air, by the at least one processor, based at least in part on the second set of design parameters; and computing modal information using the parametric model” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148